



swmlogoa08.jpg [swmlogoa08.jpg]



March 28, 2017


Via e-mail delivery


Mr. Frédéric Villoutreix






Dear Mr. Villoutreix:


This Letter of Agreement will serve to confirm our agreement regarding the terms
and conditions of your resignation from your employment with Schweitzer-Mauduit
International, Inc. (the “Company”) (with the Company, collectively with its
affiliates referred to herein as “SWMI”). You acknowledge that this Letter of
Agreement, the Consulting Agreement, of even date herewith, between you and the
Company (the “Consulting Agreement”), the Restricted Stock Agreement for Service
– Based Shares-Tranche 2 for 8,317 shares of restricted stock and the
Performance Award Agreement for 60,174 shares of restricted stock each with a
Grant Date of February 24, 2016 and a Settlement Date of February 24, 2018 (the
“Equity Agreements”), and the Confidential Information and Business Ideas,
Inventions and Development Agreement, dated December 7, 2005 (the “NDA”), which
shall continue to apply in all respects, constitute the entire agreement and
understanding between SWMI and you (collectively, the “Agreements”) relating to
your termination or separation from employment and post-employment compensation
and benefits. There are no other valid oral or written agreements relating to
the termination of your employment and post-employment compensation and
benefits, except as expressly provided in the Agreements. You acknowledge and
agree that you would not be eligible for, or otherwise entitled to, continued
employment or any of the other benefits set forth in this Letter of Agreement
and the Consulting Agreement, but for your undertakings and other promises set
forth in such agreements.


We have agreed as follows:


1.    Transition:


Provided that you return a signed copy of this Letter of Agreement and the
Consulting Agreement within twenty-one (21) calendar days after you receive
them, comply with their terms as applicable, and do not revoke this Letter of
Agreement per its terms:


A.    You shall continue in your current positions of Chairman and Chief
Executive Officer of the Company and as a director and officer of certain
subsidiaries and





--------------------------------------------------------------------------------



Page 2






affiliates of the Company until April 21, 2017. On April 21, 2017, you shall
relinquish the duties of Chairman and Chief Executive Officer of the Company and
you shall serve as the Co-Chief Executive Officer and as a member of the
Company’s Board of Directors (the “Board”) until May 5, 2017 (the “Transition
Date”). April 21, 2017 shall be the effective date of the appointment of your
successor (who shall serve as Co-Chief Executive Officer of the Company with you
during the period from April 21, 2017 through the Transition Date). On the
Transition Date, you shall relinquish the duties of Co-Chief Executive Officer
of the Company, you shall no longer be a member of the Board and you shall
relinquish any other positions held by you at the Company or any subsidiaries or
affiliates of the Company. Commencing on the Transition Date through February
28, 2018 or such other date on which you cease providing services to the Company
(the “Separation Date”) you shall serve as a consultant to the Company providing
transition advice to your successor (e.g., facilitating customer and vendor
meetings and assisting with M&A activity) in accordance with the Consulting
Agreement and as requested by the Chairman or your successor, provided that the
Company has not accelerated the Separation Date for Cause and further provided
that you have not resigned prior to such Separation Date, in which circumstances
your services with the Company will terminate effective as of such accelerated
Separation Date or the date of your resignation (as applicable).


B.    Subject to your execution, non-revocation and compliance with this Letter
of Agreement, your continued service from the date of this Letter of Agreement
through the Separation Date and your entry and compliance with the Consulting
Agreement, you shall receive from the date this Letter of Agreement becomes
effective through the Separation Date compensation and benefits as follows: (i)
from the date this Letter of Agreement becomes effective through the Transition
Date, your annualized base salary shall remain at the rate in effect as of the
date of this Letter of Agreement; (ii) from the Transition Date through the
Separation Date, you will be paid a consulting fee of $27,703 a month, pursuant
to the Consulting Agreement; (iii) you shall remain eligible to vest in the
outstanding restricted shares subject to the 2016 Performance Award and the
outstanding restricted shares subject to Tranche 2 of the 2016 Time-Based Award;
(iv) you shall receive a lump sum gross payment of $850,000, representing
consideration for the restrictive covenants contained herein, with the lump sum
payment payable six months after your “separation from service” as an employee
of the Company; (v) you shall receive, in a lump sum paid within thirty (30)
days of the Separation Date, an amount equal to the amount of the matching
contributions that you would have received under the Schweitzer-Mauduit
International, Inc. Retirement Savings Plan (the “401(k) Plan”) for both pre-
and post- tax contributions from the Transition Date through the Separation
Date, assuming that your employment with the Company had not terminated and your
employee contribution rate is equal to the rate in effect on the Transition
Date; it being understood that if you had already received the maximum amount of
matching contributions for 2017 prior to the Transition Date, no amount shall be
due under this Section 1(B)(v) for 2017; and (vi) you shall be entitled to
receive an amount, to be paid within fifteen (15) days of the date of this
Letter of Agreement, equal to (A) the sum of (x) $71,750 plus (y) $172,200 (the
“Monthly Sum”), multiplied by the number of full months between January 1, 2017
and the Transition Date; plus an additional amount equal to the Monthly Sum
multiplied by a


    

--------------------------------------------------------------------------------



Page 3






fraction, the numerator of which is the number of working days in the month in
which the Transition Date occurs that are prior to the Transition Date, and the
denominator of which is the total number of working days in the month; it being
understood that the payments contemplated by this Section 1(B)(vi) are being
made in lieu of (A) your participation in the Company’s Annual Incentive Plan
(“AIP”) for 2017 and (B) any new equity grants under the Company’s 2015
Long-Term Incentive Plan (“LTIP”). You shall not be entitled to any LTIP grants
or AIP payments for 2017 or later.


2.    Post-Separation Benefits:


A.Except as otherwise provided herein, you acknowledge and agree that you are
not entitled to receive any payments or benefits under any severance plan,
arrangement, program or policy of SWMI. Except as otherwise expressly provided
herein, this Letter of Agreement constitutes the final and entire agreement
between you and SWMI on the subject matter herein, and no other representation,
promise, or agreement has been made to cause you to sign this Letter of
Agreement or any of the other Agreements. All other agreements regarding your
employment or the subject matter herein shall be superseded by this Letter of
Agreement and the other Agreements, except as expressly set forth herein.


B.    You will receive payments for earned and unpaid compensation through the
Transition Date and unreimbursed business and entertainment expenses incurred or
otherwise payable through the Transition Date as are reimbursable under our
normal policies (payable not later than thirty (30) calendar days after the
Transition Date). Payment of these items will be made in a manner consistent
with normal check processing schedules.
C.    You will have certain rights under COBRA to continue your healthcare
coverage. You must make your election under COBRA to continue health plan
coverage within 60 calendar days after your benefits termination date.
Additional information regarding COBRA and its costs will be sent to you
separately. You will have 31 calendar days from the Separation Date, to convert
your executive supplemental long term disability coverage to an individual
policy. You will receive a separate communication from the insurer with
information about this process.
D.    You will receive payment for any earned and unused vacation through the
Transition Date in accordance with the Company’s current vacation policy. Such
payment will be made the month following your last regular paycheck which you
will receive no later than 30 calendar days after the Transition Date. You will
not accrue any vacation time after the Transition Date.


E.    If you are participating in the 401(k) Plan, subject to the terms of the
401(k) Plan, you may elect a distribution of your account by contacting John
Hancock (mylife.jhrps.com), or by telephone at (1-800-294-3575). If you have
additional questions or need information that is not available from John
Hancock, please contact Schweitzer-Mauduit International, Inc. Benefits
Department at (770) 569-4204.


    

--------------------------------------------------------------------------------



Page 4








3.    Return of SWMI Property: On or before the Transition Date, you must return
to SWMI all documents, files, manuals, forms, lists, charts, computer programs,
diskettes, customer lists, notebooks, reports and other written or graphic
design materials, including all copies thereof, whether in electronic or paper
form, relating in any way to SWMI's business and prepared by you or obtained by
you from SWMI, its clients, suppliers, or employees during the course of your
employment with the Company (and take reasonable steps to delete the same from
any electronic media or devices that remain in your possession), except to the
extent that the Board consents to you retaining such records and information as
may be relevant to your role under the Consulting Agreement during the term
thereof. In addition, on or before the Separation Date, you must return all SWMI
property, including but not limited to computers, keys, pass cards, security
codes, other equipment and credit cards provided to you by SWMI, except
retention of such computer as needed to provide services under the Consulting
Agreement or to the extent the Lead Independent Director otherwise decides. SWMI
acknowledges that your cell phone is your personal property and is not the
property of the Company. The Company will keep your cell phone number on the
Company’s cell phone coverage plan at its expense through the Separation Date.
From and after the Transition Date, SWMI shall provide you with such information
as you may require to fulfill your obligations to SWMI under this Letter of
Agreement or the Consulting Agreement; provided however, SWMI shall use its
reasonable best efforts to not provide you with any information that would close
a trading window for you. You shall also be permitted to implement 10b5-1
trading plans in accordance with Company policy.


4.    Confidentiality; Non-Disparagement; Non-Compete:
 
You hereby acknowledge that, by virtue of your unique relationship with SWMI,
you have had and will continue to have access to Confidential Information (as
defined below) and have developed and will continue to develop a unique and
comprehensive familiarity with SWMI and the Business (as defined below) and
affiliates, which you would not have otherwise had but for your employment with
the Company, and which you acknowledge are valuable assets of SWMI. Accordingly,
in consideration for the Company’s undertakings in this Letter of Agreement and
the Consulting Agreement, you agree to undertake the following obligations,
which you acknowledge are reasonably designed to protect the legitimate business
interests of SWMI, without unreasonably restricting your post-employment
opportunities:


A.    Except as required by law or as authorized in advance by the Company in
furtherance of your performance of services to or on behalf of SWMI, and subject
to Section 11 below, you will not at any time during or after your employment,
directly or indirectly use or disclose any confidential competitive, pricing,
marketing, proprietary and other information or materials relating or belonging
to SWMI (whether or not reduced to writing) or provided by a client or other
third party on a confidential basis (“Confidential Information”), except that
you may use and disclose Confidential Information to your life partner and
professional advisors, subject to your compliance with all applicable legal


    

--------------------------------------------------------------------------------



Page 5






requirements relating to the trading of securities, in order to (1) exercise
rights and comply with obligations as an equity holder in the Company, (2)
appropriately monitor your investment in the Company and (3) comply with the
terms of any agreement to which you and the Company or SWMI are a party.
“Confidential Information” does not include information that (i) is generally
available to and known by the public at the time of disclosure to you, (ii)
disclosed to you by a third party not under an obligation of confidentiality, or
(iii) independently developed by you.


B.     You agree that you will not make any negative, disparaging, defamatory,
slanderous or libelous statement, written or verbal, in any forum or medium, or
take any other action, in disparagement or criticism of SWMI or any of its/their
products, services, corporate policies, officers, employees and/or directors,
subject to Section 11 below. Absent a termination for Cause, as may be required
by law and/or other than in connection with the enforcement of this Letter of
Agreement and/or the Consulting Agreement, the Company agrees that upon the
Transition Date it shall instruct the Company’s executive officers not to make
any negative, disparaging, defamatory, slanderous or libelous statement, written
or verbal, in any forum or medium, or take any other action, in disparagement of
you.


C.    Except as expressly authorized by the Company in furtherance of your
duties pursuant to this Letter of Agreement or the Consulting Agreement, you
shall not, at any time during the time that you are performing services for or
on behalf of the Company pursuant to this Letter Agreement or the Consulting
Agreement and during the Post-Services Restricted Period (as defined below),
directly or indirectly (whether as a sole proprietor, owner, employer, partner,
investor, shareholder, member, employee, consultant, or otherwise):


(i) engage in, or assist any other person in engaging in, any area of business
in which SWMI was active at the time of, or at any time within the 12 month
period prior to, the commencement of the Post-Services Restricted Period (the
“Business”), perform services involving the Business in any executive,
managerial, sales, marketing, research or other competitive capacity for any
person engaged in the Business, or provide financial assistance involving the
Business to any person engaged in the Business, in each case anywhere the
Company conducts Business in the world as of the commencement of the
Post-Services Restricted Period (the “Territory”), it being understood that the
Company actively conducts and will conduct the Business throughout the Territory
and that the Business effectively may be engaged in from any location throughout
the Territory;


(ii) induce, solicit, or attempt to persuade (whether in person, through social
media or other electronic or non-electronic communication, or otherwise) any
Client (as defined below) for the purpose of performing or providing or
facilitating the performance or provision of any services or products relating
to and competitive with the Business;




    

--------------------------------------------------------------------------------



Page 6






(iii) seek or accept a position as an officer, director or employee of, or as a
consultant or other non-employee service provider to, any Client where your
duties or services for such Client involve engaging in the Business;


(iv) induce, solicit, or attempt to persuade (whether in person, through social
media or other electronic or non-electronic communication, or otherwise) any
employee of SWMI who (A) worked in an executive-level role or (B) directly or
indirectly supervised or was supervised (formally or informally) by you, or
otherwise worked with you on more than a de minimis basis on Business-related
matters (“Company Employees”) in each case, at any time during the eighteen (18)
month period preceding the commencement of the Post-Services Restricted Period
to terminate his or her employment or other relationship or association with
SWMI in order to enter into any employment relationship with or perform services
for any other person, provided an individual ceases to be a Company Employee
when he or she has not performed work for the Company for a period of six (6)
months; and


(v) induce, solicit, or attempt to persuade (whether in person, through social
media or other electronic or non-electronic communication, or otherwise) any
supplier, vendor or other person with which SWMI has a business relationship to
terminate, restrict or otherwise modify its business relationship with SWMI;


provided, however, that nothing set forth in this Section 4.C shall prohibit you
from owning not in excess of 5% in the aggregate of any class of capital stock
or other ownership interests of any company if such stock or other ownership
interests are publicly traded and listed on any national or regional stock
exchange.


D.    As used in this Letter of Agreement, “Post-Services Restricted Period”
means the period of your performance of services for or on behalf of the Company
pursuant to this Letter of Agreement and the Consulting Agreement (such period,
the “Post-Services Restricted Period”). As used in this Letter of Agreement,
“Client" means any client of the Company or any of its affiliates with respect
to whom, at any time during the twelve (12) month period preceding the
commencement of the Post-Services Restricted Period, you: (A) performed services
on behalf of SWMI, or (B) had substantial contact or acquired or had access to
Confidential Information as a result of or in connection with your performance
of services to or on behalf of SWMI.


E. The parties agree that in the event any of the prohibitions or restrictions
set forth in this Section 4 are found by a court or arbitrator of competent
jurisdiction to be unreasonable or otherwise unenforceable, it is the purpose
and intent of the parties that any such prohibitions or restrictions be deemed
modified or limited so that, as modified or limited, such prohibitions or
restrictions may be enforced to the fullest extent possible.


F.    You acknowledge and agree that SWMI shall be entitled to injunctive relief
to prevent any actual or threatened breach or any continuing breach by you of
your


    

--------------------------------------------------------------------------------



Page 7






obligations under Section 4 of this Agreement (without posting a bond or other
security), without limiting any other remedies that may be available to them.


G. You agree to promptly disclose your obligations under Section 4 of this
Letter of Agreement to any future employer or other person with whom you may
become, or may seek to become, employed or engaged to perform services of any
kind following your employment with the Company, provided, however, you are not
required to disclose your obligations under Section 4 to any charitable,
non-profit or civic organizations for which you perform services. You further
agree that the Company may in its discretion disclose this Letter of Agreement
or any part thereof to any such actual or prospective employer or other person,
and that you shall not have or assert any claims of any kind against the Company
for doing so.


5.    General Release:


A.    In exchange for the obligations assumed by the Company herein and under
the Consulting Agreement, you (along with your heirs, agents, administrators
and/or executors) hereby release and forever discharge SWMI (including its
current and former subsidiaries and affiliates, and their directors, officers,
employees, representatives, agents, and employee benefit plans and trusts of
each of them, and all of their respective successors and assigns) (collectively,
“Company Releasees”) from any and all manner of actions, lawsuits, proceedings,
claims, charges, causes of action, complaints, demands, liabilities,
obligations, agreements, damages, costs, losses and expenses (including
attorneys’ fees and legal expenses) of any kind or character whatsoever
(collectively, “Claims”), at law or in equity, known or unknown, which you now
have, had or may hereafter claim to have against any of the Company Releasees
which are legally waivable, including without limitation Claims that in any way
are directly or indirectly related to or connected with your employment or
service with the Company or the termination of your employment or service with
the Company, and further including, but not limited to:


•
any Claims relating to your employment or service with the Company (including
any of its subsidiaries or affiliates);



•
any Claims relating to any equity award agreement between you and SWMI;



•
any Claims relating to the termination of your employment or service with the
Company (including any of its subsidiaries or affiliates);



•
any Claims relating to discrimination or harassment in your employment or
service based on race, color, religion, national origin, age, sex, gender,
pregnancy, disability, sexual orientation, gender identity, genetic information,
military status, veteran status or other classification protected by applicable
federal, state or local law as enacted or amended (including Title VII of the
Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of
1866, the Age Discrimination in Employment Act of 1967, as amended, the Older



    

--------------------------------------------------------------------------------



Page 8






Workers Benefit Protection Act, the Fair Labor Standards Act, the Americans With
Disabilities Act, as amended, the Equal Pay Act, the Genetic Information
Non-Discrimination Act, The Pregnancy Discrimination Act, the Labor Management
Relations Act, Executive Order 11141, the Vietnam Era Veterans’ Readjustment Act
of 1974, the Uniformed Services Employment and Reemployment Rights Act, the
Rehabilitation Act of 1973, the Georgia Equal Employment for Persons with
Disabilities Code, the Georgia Equal Pay for Equal Work Act and any other
federal, state or local anti-discrimination laws or related statutes as well as
all other state and local fair employment practices laws and any Claims for
retaliation under any such laws;


•
any other federal, state or local anti-discrimination laws or related statutes
and any Claims for retaliation under any such laws;



•
any Claims regarding leaves of absence including but not limited to under the
Family and Medical Leave Act of 1993, as amended;



•
any Claims arising under the Immigration Reform and Control Act;



•
any Claims arising under the National Labor Relations Act;



•
any Claims under the Worker Adjustment Retraining and Notification Act and
similar state and local laws;



•
any Claims under the Employee Retirement Income Security Act of 1974, as
amended;



•
any Claims for attorneys fees and costs; and



•
any other statutory, regulatory, common law or other Claims of any kind,
including but not limited to Claims for violation of public policy, breach of
contract, libel, slander fraud, wrongful discharge, estoppel, misrepresentation
and/or emotional distress (collectively, “Executive Release 1”).     



Nothing set forth in this Section shall prohibit you from enforcing your rights
under the Agreements.


B.    You acknowledge that this Letter of Agreement resolves all legal Claims
described above that you may have against the Company Releasees as of the date
you sign this Letter of Agreement. You represent and warrant that: (i) there has
not been filed by you or on your behalf any legal or other proceedings against
any Company Releasee (provided, however, that you need not disclose to the
Company, and the foregoing representation and warranty in this subpart (i) does
not apply to, conduct or matters described in Section 11 below); (ii) you are
the sole owner of the Claims that are released in this Section 5; (iii) none of
these Claims has been transferred or assigned or caused to


    

--------------------------------------------------------------------------------



Page 9






be transferred or assigned to any other person, firm or other legal entity; and
(iv) you have the full right and power to grant, execute, and deliver the
releases, undertakings, and agreements contained in this Letter of Agreement.


C.    This general Release 1 covers any Claims you may have up to and including
the date you sign this Letter of Agreement to the maximum extent the law permits
such Claims to be released, but does not cover Claims that arise after the date
you sign this Letter of Agreement or those relating to the enforcement of this
Letter of Agreement or the Consulting Agreement, nor will it affect any claims
you may have for workers compensation benefits or under the Fair Labor Standards
Act, or those vested benefits under ERISA which are intended to survive your
termination as an employee of the Company.


D.    You agree that neither this Letter of Agreement nor the Company’s offer to
enter into this Letter of Agreement should be construed as any admission by any
Company Releasee that any of them has acted wrongfully toward you or any other
person or that you have any rights against any Company Releasee, and that each
Company Releasee expressly denies any liability to, or wrongful acts against,
you or any other person on its part or the part of any other person.


E. In addition to complying with the terms of this Letter of Agreement, as an
additional condition precedent to the receipt of the payment of your fee for the
final month of services under the Consulting Agreement, you also must provide a
separately duly signed release (“Release 2”) in the form attached hereto as
Exhibit A, after the Separation Date and before the expiration of twenty-one
(21) calendar days after the Separation Date and not revoke it.


F.    In exchange for the obligations assumed by you herein and under the
Consulting Agreement, the Company (including its current and former subsidiaries
and affiliates, and all of their respective successors and assigns) hereby
release and forever discharge you (along with your heirs, agents, administrators
and/or executors) (collectively, “Executive Releasees”) from any and all Claims,
at law or in equity, actually known to the Board of the Company or to an
executive officer of the Company, which the Company has against any of the
Executive Releasees which are legally waivable, including without limitation
Claims that in any way are directly or indirectly related to or connected with
your employment with the Company or the termination of your employment with the
Company, and further including, but not limited to:


•
any Claims relating to your employment with the Company (including any of its
subsidiaries or affiliates);



•
any Claims relating to any equity award agreement between you and SWMI;



•
any Claims relating to the termination of your employment with the Company
(including any of its subsidiaries or affiliates);





    

--------------------------------------------------------------------------------



Page 10






•
any Claims for attorneys’ fees and costs; and



•
any other statutory, regulatory, common law or other Claims of any kind,
including but not limited to Claims for violation of public policy, breach of
contract, libel, slander, fraud, estoppel, misrepresentation and/or emotional
distress (collectively, “Company Release 1”).



G.     The Company acknowledges that this Letter of Agreement resolves all known
legal Claims described above that it may have against the Executive Releasees as
of the date the Company signs this Letter of Agreement. The Company represents
and warrants that: (i) there has not been filed by the Company or on the
Company’s behalf any legal or other proceedings against any Executive Releasee
(provided, however, that the Company need not disclose to you, and the foregoing
representation and warranty in this subpart (i) does not apply to, conduct or
matters described in Section 11 below); (ii) the Company is the sole owner of
the claims that are released in this Section 5; (iii) none of these claims has
been transferred or assigned or caused to be transferred or assigned to any
other person, firm or other legal entity; and (iv) the Company has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Letter of Agreement.


H.    This general Company Release covers any known Claims the Company may have
up to and including the date the Company signs this Letter of Agreement to the
maximum extent the law permits such Claims to be released, but does not cover
Claims that arise after the date the Company signs this Letter of Agreement or
those relating to the enforcement of this Letter of Agreement or the Consulting
Agreement.


6.    Consideration Period:


If you sign this Letter of Agreement, you will be giving up important rights.
You are encouraged to consult with an attorney prior to your execution of this
Letter of Agreement, at your own expense. Further, please be advised that you
have twenty-one (21) calendar days from the date this Letter of Agreement was
first presented to you to consider executing this Letter of Agreement. If you
execute this Letter of Agreement within the twenty-one (21) day period, then you
acknowledge that you were given at least twenty-one (21) calendar days to
consider executing it and that your decision to execute it was knowingly and
voluntarily made. You agree that any negotiations or modifications to this
Letter of Agreement, whether or not material, will not restart such twenty-one
(21) day review period.


By signing and returning this Letter of Agreement, you represent and agree that
you have read carefully and fully understand the terms of this Letter of
Agreement, including the general releases contained in Release 1 and Release 2
and your right to discuss this agreement with an attorney of your own choosing;
that you have, to the extent, if any, which you desire, taken advantage of your
right to consult with an attorney prior to signing it; that you are signing it
knowingly and voluntarily in exchange for consideration


    

--------------------------------------------------------------------------------



Page 11






to which you otherwise would not be entitled, that you have not been coerced or
threatened into signing it; and that no promises, inducements or representations
have been made which caused you to sign this agreement, other than those
expressly set forth in this agreement. No class, unit or group of employees is
receiving this offer.


7.    Revocation Period:


You have the right for a period of seven (7) calendar days following your
execution of this Letter of Agreement, to revoke this Letter of Agreement by
delivering written notice of revocation to Vera Arthur, Senior Vice President,
Human Resources & Enterprise Communications, at SWM International at 100 North
Point Center East, Suite 600, Alpharetta, GA 30022. You have the right for a
period of seven (7) calendar days following your execution of Release 2, to
revoke Release 2 by delivering written notice of revocation to Vera Arthur,
Senior Vice President, Human Resources & Enterprise Communications, at SWM
International 100 North Point Center East, Suite 600, Alpharetta, GA 30022. If
the end of a revocation period falls on a Saturday, Sunday or legal holiday in
the State of Georgia, the revocation period shall be extended until the next day
that is not a Saturday, Sunday or legal holiday in the State of Georgia. If you
revoke this Letter of Agreement or Release 2, you are indicating that you have
changed your mind and do not want to be legally bound by this Letter of
Agreement, you understand that this Letter of Agreement and the Consulting
Agreement shall become immediately null and void ab initio and that SWMI shall
have no obligation to make any payments or provide any other benefits to you.


8.    Effective Date:


This Letter of Agreement shall take effect on the first business day immediately
following the expiration of the revocation period applicable to this Letter of
Agreement, provided this Letter of Agreement has not been revoked by you as
provided in Section 7, during such Revocation Period.


9.    Miscellaneous:


This Letter of Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia, without regard to conflicts of laws principles
thereof. This Letter of Agreement may only be amended or modified by a written
agreement signed by you and the Company. You acknowledge and agree that this
Letter of Agreement is assignable by the Company in connection with the sale of
all or substantially all of the assets of the Company, but not otherwise.
Sections 2 through 13 herein and Exhibit A hereto shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of your employment. The Section headings used herein are for
convenience of reference only and are not to be considered in construction of
the provisions of this Letter of Agreement.






    

--------------------------------------------------------------------------------



Page 12






10.    Cooperation:


You agree that you will fully cooperate with reasonable requests by the Company
regarding any and all matters associated with any investigations, claims or
litigation involving SWMI brought by third parties about which you have
knowledge or the ability to assist SWMI in its defense for two (2) years
following the date of this Letter of Agreement (such period shall be three (3)
years for cooperation associated with any governmental investigations). Your
cooperation in such matters will include answering questions by SWMI regarding
the subject of any such investigations, claims or litigation, voluntarily
participating in depositions, providing affidavits and testimony if necessary,
and assisting SWMI in responding to data or discovery requests. You agree that
any participation in the above-referenced matters will be truthful and factual.
You further agree that for your time associated with participation in the
matters at any time after the expiration of the Term of the Consulting Agreement
(as defined therein), you will be compensated at the rate of $250 per hour. SWMI
will reimburse you for all reasonable out of pocket expenses incurred in
providing such cooperation.


11.    No Interference with Government Communications:


Notwithstanding any other provision of this Letter of Agreement, nothing in this
Letter of Agreement shall prohibit you from confidentially or otherwise (without
informing SWMI) communicating or filing a charge or complaint with a
governmental or regulatory entity, participating in a governmental or regulatory
investigation, or giving truthful testimony or information to a governmental or
regulatory entity, or if properly subpoenaed or otherwise required to do so
under applicable law. This Letter of Agreement does not limit your eligibility
to receive an award under applicable law from a governmental agency for
information provided to any government agencies.


12.    Taxes:


You shall be responsible for any tax consequences of any payments made pursuant
to this Letter of Agreement and/or the Consulting Agreement, except for any
applicable taxes that the Company may become obligated to withhold from your
compensation as an employee of the Company. The Company may withhold from any
amounts due to you any and all required withholdings, and you agree to satisfy
any withholding taxes not satisfied by withholdings from any payments due to
you. You acknowledge and agree that the Company is not undertaking to advise you
with respect to any tax consequences of this Letter of Agreement or the
Consulting Agreement, and that you are solely responsible for determining those
consequences and satisfying all of your applicable tax obligations resulting
from any payments described herein.


The payments provided hereunder are intended to meet the requirements of Section
409A of the Code, and shall be interpreted and construed consistent with that
intent. The payments hereunder are intended to be exempt from Section 409A of
the Code to the maximum extent possible, under either the separation pay
exemption pursuant to


    

--------------------------------------------------------------------------------



Page 13






Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and each payment hereunder is designated as
a separate payment for such purposes. In the event that either you or the
Company determines that any provision hereof does not comply with Section 409A
of the Code or any rules, regulations or guidance promulgated thereunder and
that as a result you may become subject to a Section 409A tax, the Company and
you shall cooperate diligently to amend the terms of this Letter of Agreement to
avoid such 409A Penalties to the extent possible.


13.    Severability:


You and the Company agree that if any part of this Letter of Agreement is found
to be overbroad and/or unenforceable, the court making this determination shall
have the authority to narrow that part to make it enforceable. In addition, each
part of this Letter of Agreement is independent of and severable from the
others. In the event that a part of this Letter of Agreement is found to be
illegal or unenforceable and is not modified to be enforceable, the affected
part shall be stricken from the Letter of Agreement and the rest of this Letter
of Agreement will still remain in force. For purposes of this, the term “part”
shall be construed to include any paragraph as well as any part or any subpart
of any paragraph in this Letter of Agreement.


Please sign the enclosed copy of this Letter of Agreement, within twenty-one
(21) calendar days after the date hereof, to signify your understanding and
acceptance of the terms and conditions contained herein.


Very truly yours,




    
John D. Rogers
Lead Independent Director


The foregoing has been read and accepted as a binding agreement between
Schweitzer-Mauduit International, Inc. and the undersigned this ___ day of
March, 2017.


_______________________________
Name: Frédéric Villoutreix






    

--------------------------------------------------------------------------------



Page 14








Exhibit A


General Release
(“Release” or “Release 2”)


In consideration for the benefits I have received or otherwise am eligible to
receive under the Letter of Agreement and Consulting Agreement referenced below,
I, [_____________], hereby release and forever discharge Schweitzer-Mauduit
International, Inc. (including its current and former subsidiaries and
affiliates, and their directors, officers, employees, representatives, agents,
and employee benefit plans and trusts of each of them, and all of their
respective successors and assigns) (collectively “Releasees”) from any and all
manner of actions, lawsuits, proceedings, claims, charges, causes of action,
complaints, demands, liabilities, obligations, agreements, damages, costs,
losses and expenses (including attorneys’ fees and legal expenses) of any kind
or character whatsoever (collectively, “Claims”)), at law or in equity, known or
unknown, which you now have, had or may hereafter claim to have against any of
the Releasees which are legally waivable, including without limitation Claims
that in any way are directly or indirectly related to or connected with your
employment or service with the Company or the termination of your employment or
service with the Company, and further including, but not limited to:


•
any Claims relating to your employment or service with any Releasee;



•
any Claims relating to any equity award agreement between you and any Releasee;



•
any Claims relating to the termination of your employment or service with any
Releasee;



•
any Claims relating to discrimination or harassment in your employment or
service based on race, color, religion, national origin, age, sex, gender,
pregnancy, disability, sexual orientation, gender identity, genetic information,
military status, veteran status or other classification protected by applicable
federal, state or local law as enacted or amended (including Title VII of the
Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of
1866, the Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, the Americans With
Disabilities Act, as amended, the Equal Pay Act, the Genetic Information
Non-Discrimination Act, The Pregnancy Discrimination Act, the Labor Management
Relations Act, Executive Order 11141, the Vietnam Era Veterans’ Readjustment Act
of 1974, the Uniformed Services Employment and Reemployment Rights Act, the
Rehabilitation Act of 1973, the Georgia Equal Employment for Persons with
Disabilities Code, the Georgia Equal Pay for Equal Work Act and any other
federal, state or local anti-discrimination laws or related



    

--------------------------------------------------------------------------------



Page 15






statutes as well as all other state and local fair employment practices laws and
any Claims for retaliation under any such laws;


•
any other federal, state or local anti-discrimination laws or related statutes
and any Claims for retaliation under any such laws;



•
any Claims regarding leaves of absence including but not limited to under the
Family and Medical Leave Act of 1993, as amended;



•
any Claims arising under the Immigration Reform and Control Act;



•
any Claims arising under the National Labor Relations Act;



•
any Claims under the Worker Adjustment Retraining and Notification Act and
similar state and local laws;





•
any Claims under the Employee Retirement Income Security Act of 1974, as
amended;



•
any Claims for attorneys fees and costs; and



any other statutory, regulatory, common law or other Claims of any kind,
including but not limited to Claims for violation of public policy, breach of
contract, libel, slander fraud, wrongful discharge, estoppel, misrepresentation
and/or emotional distress.


This general Release covers any Claims you may have up to and including the date
you sign this Release to the maximum extent the law permits such Claims to be
released, but does not cover Claims that arise after the date hereof or those
relating to the enforcement of the Letter of Agreement (signed by you and
Schweitzer-Mauduit International, Inc., dated as of a date in [__________ __,
2017]), the Consulting Agreement (signed by you and Schweitzer-Mauduit
International, Inc., dated as of a date in [__________ __, 2017]), nor will it
affect any claims you may have for workers compensation benefits or under the
Fair Labor Standards Act, or those vested benefits under ERISA which are
intended to survive your termination as an employee of the Company.


By signing and returning this Release 2, you represent and agree that you have
read carefully and fully understand its terms and your right to discuss this
Release 2 with an attorney of your own choosing; that you have, to the extent,
if any, which you desire, taken advantage of your right to consult with an
attorney prior to signing it; that you are signing it knowingly and voluntarily
in exchange for consideration to which you otherwise would not be entitled, that
you have not been coerced or threatened into signing it; and that no promises,
inducements or representations have been made which caused you to sign this
Release 2, other than those expressly set forth in this agreement. No class,
unit or group of employees is receiving this offer. You have the right for a
period of seven (7) calendar


    

--------------------------------------------------------------------------------



Page 16






days following your execution of Release 2, to revoke Release 2 by delivering
written notice of revocation to Vera Arthur, Senior Vice President, Human
Resources & Enterprise Communication, at SWM International 100 North Point
Center East, Suite 600, Alpharetta, GA 30022.


_______________________________
Name: [____________]
Date: ______________




    